ON THE MERITS.
AFFIRMED.
This is a divorce suit in which no children or property rights are involved. No transcript of evidence has been filed and the only question presented for consideration on this appeal is that of pleading. We do not deem it proper to take up space in the reports by setting out in haec verba, the complaint, but suffice it to say that, in our opinion, when tested by demurrer, it is insufficient. Facts should be alleged and not conclusions of the pleader. The trial *Page 406 
court properly sustained a demurrer to the complaint. Plaintiff refused to plead further, but, before suit was dismissed, the defendant filed her cross-complaint, praying for divorce on the ground of cruel and inhuman treatment. Plaintiff made no further appearance except to file an affidavit opposing defendant's motion asking for alimony and attorney's fees.
Plaintiff urges that the cross-complaint fails to state facts sufficient to constitute a cause of suit, but in this contention we cannot agree. Defendant alleges, among other things, that plaintiff called her "Damn fool; whore; and stated that he did not care for her any more; that he had lost his affection for her; that he was a damn fool for marrying her; that she did not amount to anything and never would; that she was whoring around; that her only purpose in seeking employment in the restaurant was that she might be able to lead an indecent life and carnally associate with other men." If the above allegations do not constitute cruel and inhuman treatment, it is difficult to conceive of any that would. Citation of authorities to support this conclusion is not deemed necessary.
The decree of the trial court awarding defendant a divorce upon her cross-complaint and directing that plaintiff pay the sum of $50 per month for her support and maintenance is affirmed.
AFFIRMED.
BURNETT, C.J., and BEAN and BROWN, JJ., concur. *Page 407